Case 2:21-cv-01708-FMO-E Document 19 Filed 06/14/21 Page 1 of 1 Page ID #:45
 1
 2
                                           JS−6
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11 BRENDA ESQUEDA                              CASE NO:
                                                2:21−cv−01708−FMO−E
 12                 Plaintiff(s),
           v.                                   ORDER DISMISSING ACTION
 13
      PACIFIC COLLECTION CREDIT BUREAU,         WITHOUT PREJUDICE
 14 LLC
 15
 16                Defendant(s).
 17
 18
 19        Having been advised by counsel that the above−entitled action has been settled,
 20   IT IS ORDERED that the above−captioned action is hereby dismissed without costs
 21   and without prejudice to the right, upon good cause shown within 45 days from the
 22   filing date of this Order, to re−open the action if settlement is not consummated.
 23   The court retains full jurisdiction over this action and this Order shall not prejudice
 24   any party to this action.

 25       IT IS SO ORDERED.
 26
      DATED: June 14, 2021                         /s/ Fernando M. Olguin
 27                                               Fernando M. Olguin
                                                  United States District Judge
 28
